DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 35 is objected to because of the following informalities:  Claim 35 is the same as claim 34.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 23-42 are rejected under 35 U.S.C. 102(e) as being anticipated by Blight (US 2002/0184418).

Regarding claim 23, Blight discloses a method of determining the location (see 400 in fig. 4) of a mobile device (see 210 in fig. 2), including: employing a first device having a known location (e.g. see 260 in fig. 2) to communicate with the mobile device via a first local wireless signal (e.g. see “Bluetooth” in ¶ [0033]); and determining a first location of the mobile device (see 420-440 in fig. 4) based on the first local wireless signal communicated with the first device (see 410 in fig. 4).

Regarding claims 24 and 34, Blight further discloses wherein the first local wireless signal is a short-range wireless signal (e.g. see ¶ [0035]).

Regarding claims 25 and 35, Blight further discloses wherein the first device generates the first local wireless signal (see 200 in fig. 2).

Regarding claims 26 and 36, Blight further discloses wherein the first local wireless signal is a wireless LAN signal (see 200 in fig. 2).

Regarding claims 27 and 37, Blight further discloses wherein the first local wireless signal is a Bluetooth signal (e.g. see ¶ [0033]).

Regarding claims 28 and 38, Blight further discloses including: employing a second device having a known location different than the first device to communicate with the mobile device via a second local wireless signal (e.g. see 240 in fig. 2); and determining a second location of the mobile device based on second local wireless signal communicated with the first device (e.g. see ¶ [0035]).

Regarding claims 29 and 39, Blight further discloses wherein the first local wireless signal is a short-range wireless signal (e.g. see ¶ [0035]).

Regarding claims 30 and 40, Blight further discloses wherein the first device generates the first local wireless signal (see 210 in fig. 2).

Regarding claims 31 and 41, Blight further discloses wherein the first local wireless signal is a wireless LAN signal (see 200 in fig. 2).

Regarding claims 32 and 42, Blight further discloses wherein the first local wireless signal is a Bluetooth signal (e.g. see ¶ [0033]).

Regarding claim 33, the claim(s) recite a system with analogous limitations to claim 23, and is/are therefore rejected on the same premise.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	McDonagh et al. (US 2003/0045275), discloses wireless communication of devices.
2.	Bajikar (US 2002/0194500), discloses Bluetooth based security system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485